Case 1:18-cv-00974-RB-SCY Document 133 Filed 04/21/20 Page 1 of 4 PageID #: 1336



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO


 ELDIE L. CRUZ, M.D.,

                Plaintiff,

 v.                                                          No. 1:18-cv-00974-RB-SCY

 RELIANCE STANDARD LIFE
 INSURANCE COMPANY,

                Defendants.


         ORDER GRANTING MOTION TO SUBMIT RESPONSE OUT OF TIME

        Plaintiff Eldie Cruz filed his Motion for Summary Judgment on March 18, 2020. (Doc.

 125.) Under the Court’s Local Rules, Defendant Reliance Standard Life Insurance Company’s

 (Reliance) response was due on April 1, 2020. D.N.M. LR-Div. 7.4(a). Due to a unique set of

 circumstances, Reliance missed the deadline. (See Doc. 127.) Reliance now moves to file its

 response out of time, and Mr. Cruz opposes the motion. (See id.; Doc. 128.) The Court finds that

 Reliance has demonstrated excusable neglect for the missed deadline and will grant its motion to

 file the response out of time.

 I.     Legal Standard

        Federal Rule of Civil Procedure 6(b) provides that “[w]hen an act may or must be done

 within a specified time, the court may, for good cause, extend the time . . . on motion made after

 the time has expired if the party failed to act because of excusable neglect.” Fed. R. Civ. P.

 6(b)(1)(B). “[A] finding of excusable neglect under Rule 6(b)[(1)(B)] requires both a

 demonstration of good faith by the parties seeking the enlargement and also it must appear that

 there was a reasonable basis for not complying within the specified period.” In re Four Seasons
Case 1:18-cv-00974-RB-SCY Document 133 Filed 04/21/20 Page 2 of 4 PageID #: 1337



 Sec. Laws Litig., 493 F.2d 1288, 1290 (10th Cir. 1974). “[I]t is well established that inadvertence,

 ignorance of the rules, and mistakes construing the rules do not constitute excusable neglect for

 purposes of Rule 6(b) . . . .” Quigley v. Rosenthal, 427 F.3d 1232, 1238 (10th Cir. 2005) (citations

 omitted).

 II.    Analysis

         The Court will allow Reliance to file its response out of time. Scott Sweeney, counsel for

 Reliance, explains the unprecedented circumstances that led to the missed deadline as follows.

 First, Wilson Elser, the Colorado law firm representing Reliance, experienced a cyberattack in

 February 2020 “that prevented access to computer applications and files” and caused Reliance to

 miss its deadline to file the Administrative Record in this case. (See Docs. 122 at 1; 129 at 1.)

 Consequently, the Court granted Reliance’s requested extension to file the Administrative Record

 and for the parties to file their associated briefs. (See Doc. 123.) Mr. Cruz filed his Motion for

 Summary Judgment on March 18, 2020 (Doc. 125), and Mr. Sweeney timely drafted Reliance’s

 response. (See Doc. 127 at 1.)

        In the interim, the governor of Colorado implemented a statewide stay-at-home order due

 to the national COVID-19 pandemic. See Gov. Polis Announces Statewide Stay-At-Home Order,

 Provides Update on Colorado Response to COVID-19 (Mar. 25, 2020), available at

 https://colorado.gov/governor/new/gov-polis-announces-statewide-stay-home-order-provides-

 update-colorado-response-covid-19. As a result, Mr. Sweeney and his paralegal transitioned to

 working from home. (Doc. 129 at 1–2.) Mr. Sweeney sent his paralegal a final draft of Reliance’s

 response brief on March 30, 2020, and his paralegal finalized it for filing. (See Docs. 127 at 1–2;

 127-1 ¶¶ 1–2.) Due to the damage caused by the earlier cyberattack, and because standard

 procedures were disrupted with the firm’s staff working from home, the response deadline was not



                                                  2
Case 1:18-cv-00974-RB-SCY Document 133 Filed 04/21/20 Page 3 of 4 PageID #: 1338



 properly calendared and Reliance failed to file the response on time. (See Docs. 127 at 2; 127-1 ¶¶

 3–4.)

         Reliance contends that these circumstances provide “a text book example of excusable

 neglect as well as good cause.” (Doc. 129 at 2.)

         In determining whether a movant has shown excusable neglect, a court should
         consider the circumstances, including: (i) the danger of prejudice to the opposing
         party; (ii) the length of the delay and its potential impact on the judicial
         proceedings; (iii) the reason for the delay, including whether it was within the
         reasonable control of the movant; and (iv) whether the movant acted in good faith.

 Estate of Anderson v. Denny’s Inc., 291 F.R.D. 622, 632 (D.N.M. 2013) (citing Schupper v. Edie,

 193 F. App’x 744, 746 (10th Cir. 2006)).

         Mr. Cruz disagrees and cites Candelaria v. Molina Healthcare, Inc., where a plaintiff’s

 attorney failed to timely file a motion to certify a class due to a calendaring error. No. CV 18-725

 WJ/GBW, 2019 WL 4643946, at *1 (D.N.M. Sept. 24, 2019). In Candelaria, the Court found that

 the “calendaring error in question would delay the entire case for a minimum of ninety days,

 causing substantial prejudice to Defendants and efficient judicial administration.” Id. at *7. Here,

 Mr. Cruz does not allege that he has been prejudiced by Reliance’s six-day delay, nor that there

 would be any impact on this lawsuit if the Court grants the delay. (See Doc. 128.) Instead, he

 argues that Reliance knew of the deadline since February 21, 2020, the date the Court granted its

 motion to extend. (Doc. 128 at 3 (citing Doc. 123).) He further argues that this calendaring error,

 coupled with the difficulties arising from working from home, are insufficient to satisfy the good

 cause requirement. (Id.) Finally, he points out that his own attorney was able to draft and timely

 file the motion for summary judgment from home during the same pandemic. (Id.)

         Under ordinary circumstances, a simple calendaring mistake may not qualify as excusable

 neglect. But the United States Supreme Court has explained “that the determination whether a



                                                    3
Case 1:18-cv-00974-RB-SCY Document 133 Filed 04/21/20 Page 4 of 4 PageID #: 1339



 party’s neglect is excusable ‘is at bottom an equitable one, taking account of all relevant

 circumstances surrounding the party’s omission.’” United States v. Torres, 372 F.3d 1159, 1162

 (10th Cir. 2004) (quoting Pioneer Inv. Servs. Co. v. Brunswick Assoc. Ltd. P’ship, 507 U.S. 380,

 395 (1993)). Here, Reliance suffered a one-two punch consisting of a cyberattack and an

 international pandemic with real life changes within weeks of each other. Moreover, the Court

 finds that Reliance acted in good faith by alerting Mr. Cruz and the Court when Mr. Sweeney

 discovered the mistake. Accordingly, the Court will allow the extension.

        THEREFORE,

        IT IS ORDERED that Reliance’s Motion for Leave to File Out-of-Time Response (Doc.

 127) is GRANTED.



                                             ________________________________
                                             ROBERT C. BRACK
                                             SENIOR U.S. DISTRICT JUDGE




                                                4
